                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA


IN THE MATTER OF THE SEARCH OF:

UNITED STATES PRIORITY MAIL PARCEL                       Magistrate No. 21-881
9505 5100 4992 1110 3398 96



                         MOTION TO UNSEAL SEARCH WARRANT


                AND NOW comes the United States of America, by its attorneys, Stephen R.

Kaufman, Acting United States Attorney for the Western District of Pennsylvania, and Jonathan

D. Lusty, Assistant United States Attorney for said district, and sets forth the following:

                On April 23, 2021, a Search Warrant was issued in the above-captioned case.

                The Search Warrant, Affidavit and Return were then ordered sealed pending

search of the above-captioned UNITED STATES PRIORITY MAIL PARCEL 9505 5100 4992

1110 3398 96.

                WHEREFORE, this Honorable Court is respectfully requested to unseal the said

Search Warrant, Affidavit and Return, due to the fact that the search has been executed, and

there is no further need for the Search Warrant, Affidavit and Return to remain sealed.

                                                  Respectfully submitted,

                                                  STEPHEN R. KAUFMAN
                                                  Acting United States Attorney



                                                  s/ Jonathan D. Lusty
                                          By:     JONATHAN D. LUSTY
                                                  Assistant U.S. Attorney
                                                  PA ID No. 311180
